Case 2:21-cv-00347-DWL Document 10 Filed 05/27/21 Page 1of1
Keith Blanchard

P.O. Box 4552
Scottsdale, Arizona 85261
602-488-9762

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

G & G CLOSED CIRCUIT EVENTS, LLC,

Plaintiff,
Case No.: CV 2:21-cv-00347- MTM
Vs
Certificate of Service
SARAJ GEM RAY, individually and d/b/a
THREE WISE MEN, et al,

Defendants.

 

Keith Blanchard, being duly sworn states: I am qualified to serve process in this cause
having been appointed by the Superior Court in Maricopa County. I swear under the
penalty of perjury that the following is true and accurate. I received the following
documents in this action Summons, Complaint, Consent, Consent to Exercise of
Jurisdiction by US Magistrate Judge and Preliminary Order from J. Blake Mayes
(024159) of MAYESTELLES PLLC on April 1, 2021 and in each instance, I personally
served a copy of each documents listed above on those named below in the manner, time
and place shown:

Service upon: Saraj Ray, in person, (Middle Eastern male, 45, 5’8”, 170 Ibs., black hair,
eyeglasses) by serving two true copies of the above documents upon him at his usual
place of business. Service was effected at 330 E. Roosevelt Street, Phoenix, AZ 85004.
Documents served on April 29, 2021 at 4:00 p.m.

Additional services were attempted at 7323 E. Shoeman Lane, Scottsdale, AZ 85251;
6400 E. Thomas Road, #1010, Scottsdale, AZ 85225 and 5995 N. 78" Street, Unit 2108,
Scottsdale, AZ 85250.

I declare under penalty of perjury that the forgoing is true, correct and executed on this

date: April 30, 2021.

Keith Blanchard, A ffiant

16.00 Service

24.00 (10) Mileage

38.40 (16) Attempted Mileage
60.00 (25) Attempted Mileage
10.00 Processing Fee

$ 148.40 Total

Cf 64 69 66 64
